Citation Nr: 1647107	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-39 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from July 1984 to November 1984, from June 1988 to August 1988, and from January 1991 to March 1991; on active duty for special work from October 2007 to January 2008, and on active duty from November 2004 to January 2006 and from January 2008 to February 2009.  He had service in Southwest Asia from January 2005 to January 2006 and from March 2008 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009 and October 2011 by or on behalf of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2012, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

The September 2009 decision granted service connection for hypertension and assigned a noncompensable rating effective February 5, 2009.  The October 2011 rating decision severed service connection for hypertension effective February 1, 2012.  Then, in an April 2014 decision, the Board restored service connection for hypertension and remanded the matter of entitlement to an initial compensable rating for this disability for further development.

The Veteran separately raised a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), which was denied by a September 2014 rating decision.  However, he did not perfect an appeal of this decision.  Consequently, the underlying claim for a TDIU denied by the September 2014 decision is not currently on appeal before the Board.  The Board notes that a claim for increase can also be found to include a claim for a TDIU where there is evidence or allegations of record that the disability, which is the subject of the underlying increased rating claim, negatively impacts the Veteran's ability to secure and follow a substantial gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  However, in this case, there is no evidence or allegation that the Veteran's hypertension negatively impacts his ability to secure or follow a substantial gainful occupation.  Accordingly, a claim for a TDIU has not been separately raised by the record in conjunction with the claim for increase for hypertension and need not be considered by the Board.     


FINDING OF FACT

The Veteran's hypertension has not been manifested by diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more.


CONCLUSION OF LAW

The criteria for a compensable initial rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's hypertension has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service-connected hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

In this case, the evidence of record does not show that diastolic pressure has been predominantly 100 or more or that systolic blood pressure has been predominantly 160 or more at any time during the rating period.  In this regard, VA treatment records show blood pressure readings from April 12 2006 to March 17 2014 were: 146/84, 135/60, 146/74, 141/78, 148/91, 147/94, 124/84, 128/80, 131/85, 123/76, 142/86, 141/85, 124/81, 131/81, 137/94,  130/88, 139/88, 129/80, 137/85, 142/88, 146/95, 137/78, 114/57, 133/87, 143/79, 120/67, 137/85, 131/73, 136/82, 129/74, 101/55, 139/78, 131/84, 128/84, 144/79, 150/81 and 136/81.  Also, at a May 2009 primary care visit, the Veteran noted that he had a home blood pressure cuff and was recording systolic blood pressure readings around 150 and diastolic blood pressure readings in the 80s.  

Additionally, three VA examinations show blood pressure readings, including 146/84, 146/82 and 152/86 in April 2006; 135/94 in the left arm while standing, 147/94 in the left arm while sitting, and 139/89 in the right arm while sitting in July 2009; and 154/89, left arm sitting, and 146/89, left arm standing in January 2011.   
Additionally, an undated private medical record received in June 2009 includes a general blood pressure reading of 135/94, a 147/94 reading in the left arm, and a 139/89 reading in the right arm.  Further, service treatment records include blood pressure readings of 152/82 in January 2007, 123/68 in January 2008 and 130/89 in May 2010.  Moreover, there are no other blood pressure readings of record tending to indicate a pattern of diastolic pressure predominantly 100 or more or systolic pressure 160 or more.  Thus, in the absence of a showing of diastolic pressure predominantly 100 or more systolic pressure predominantly 160 or more for any time frame within the appeal period, there is no basis for assigning a compensable, schedular rating for the Veteran's service-connected hypertension.  Id.

The Board also considered whether referral for an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  

In this case, the applicable rating criteria do reasonably describe the Veteran's hypertension-related disability level and hypertension-related symptomatology.  In this regard, the Veteran has not been shown to exhibit any symptomatology, underlying impairment or complications from his hypertension, nor has he specifically alleged experiencing any such symptomatology or underlying impairment.  To the contrary, at the July 2009 VA examination, the examiner specifically found that the Veteran's hypertension was stage 1 (i.e. systolic pressure ranging from 140 to 159 mm Hg or a diastolic pressure ranging from 90 to 99 mm Hg-See e.g. http://www.mayoclinic.org/diseases-conditions/high-blood-pressure/basics/tests-diagnosis/CON-20019580) and also found that that the Veteran's lab results did not show complications of hypertension in terms of proteinuria or renal disease.   Nor is there other evidence of record tending to establish any underlying disability stemming from the Veteran's hypertension.   Thus, the already assigned non-compensable rating reasonably describes the Veteran's level of disability due to his hypertension, the assigned schedular rating is adequate and referral for extraschedular consideration is not required.  Thun, 573 F.3d 1366 (Fed. Cir. 2009).  

Additionally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such collective impacts and/or compounding effects not adequately captured by the schedular ratings already assigned for the service-connected disabilities. 

 In this case, the Veteran is service connected for additional disabilities not discussed above, including adjustment disorder with mixed anxiety and depressed mood, rated 70 percent disabling, obstructive sleep apnea, rated 50 percent disabling, low back disability, rated 20 percent disabling, tinnitus, rated 10 percent disabling and residuals of left foot fracture, proximal left fifth metatarsal, rated noncompensable.  However, there is no indication or specific assertion of record that there are any collective impacts or compounding negative effects of these disabilities that are not appropriately contemplated by the existing ratings already assigned under the rating schedule.  Accordingly, referral for extraschedular consideration based on such impacts or effects is not warranted.  Johnson, 762 F.3d 1362 (Fed. Cir. 2014).

In sum, as the evidence of record does not provide a basis for awarding a compensable rating for hypertension on either a schedular or extraschedular basis, the instant claim must be denied.  


 III.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in June 2009, which apprised the Veteran of VA's duties to notify and assist in conjunction with his initial claim for service connection for hypertension.  In this regard, the Veteran's claim for increase stems from the initial grant of service connection by the RO.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering additional VCAA notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473, 490-91.  Thus, because the notice that was provided before service connection was granted for hypertension was legally sufficient, VA's duty to notify in regard to the instant claim for increase was already satisfied and no further notice is required.   
  
VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records, pertinent post-service medical records and the assertions of the Veteran and his representative are associated with the claims file.  

The Veteran has also been provided with a number of VA examinations in this case, including the July 2009 VA examination, which was specifically focused on assessing the severity of his hypertension.  Additionally, VA treatment records show that the Veteran's blood pressure has been regularly monitored over the course of the appeal period up until March 2014, allowing for the Board's determination that no significant increase in severity of the hypertension (which in turn might allow for assignment of a compensable rating) has occurred over this period.  Moreover, there is no indication or specific assertion from the Veteran that the hypertension has worsened since March 2014.  Accordingly, the VA examination reports of record in conjunction with the VA treatment records are adequate and sufficiently contemporaneous for rating purposes and no further examination is necessary in this case.    

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist and the Board will proceed to issue its decision.  


ORDER

An initial compensable rating for hypertension is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


